Citation Nr: 1310823	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-46 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a compensable evaluation for service-connected hemorrhoids.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A claimant has a right to a hearing on appeal if the desire for a hearing is so expressed.  38 C.F.R. § 20.700(a).  In this case, VA received a handwritten statement from the Veteran in December 2012 expressing a desire for a hearing before a Veterans Law Judge at the RO.  As such, remand is required so that the Veteran may be scheduled for a hearing before a member of the Board.  The RO may determine whether he seeks an in-person or videoconference hearing.

Also, the Board observes that the Veteran submitted a notice of disagreement (NOD) with an August 2008 rating decision that denied service connection for PTSD and tinnitus.  The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Here, no SOC has been issued to date based on a review of the claims files and the Virtual VA electronic file.  Therefore, remand for issuance of an SOC is required.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO on the issue of entitlement to a compensable evaluation for hemorrhoids.

2.  The Veteran should be sent an SOC on the issue of service connection for PTSD and tinnitus.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


